Citation Nr: 0807512	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The appellant's deceased husband had active service in the 
Navy from May 1944 to May 1946.  The veteran died in May 
2004.  The appellant is the surviving spouse of the veteran, 
and is seeking entitlement to service connection for the 
cause of the veteran's death, to include DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1310.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  The veteran died in May 2004; the certificate of death 
lists the immediate cause of death as ischemic 
cardiomyopathy, due to, or as a consequence of, renal 
failure.

2.  At the time of the veteran's death, he was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling.

3.  There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
or that shows that the veteran's service-connected disability 
contributed to the cause of his death.


CONCLUSION OF LAW

A disability or disease of service origin did not contribute 
substantially or materially to cause the veteran's death, and 
the criteria for DIC benefits have not been met.  38 U.S.C.A. 
§§ 1310 5107(b) (West 2002); 38 C.F.R. § 3.312 (2007). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  A medical opinion was not 
provided regarding the etiology of the veteran's death.  VA's 
duty to assist doctrine does not require that the appellant 
be afforded a medical opinion, however, because there is no 
competent evidence indicating an association between the 
veteran's service and his death.  See, McLendon v. Nicholson, 
20 Vet. App. 79, 82-83  (2006); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159 (c) (2007).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310.  The appellant specifically 
contends that the veteran suffered from a lot of stress due 
to his service connected PTSD disability, and this stress, in 
turn, caused problems with his heart. 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in service.  38 U.S.C.A. § 1110.  Service 
connection for the cause of a veteran's death requires a 
showing that either the fatal disorder or disease was 
incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular or atherosclerotic heart disease, was manifest 
to a compensable degree within one year of service discharge.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112,1137, 1310; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died in May 2004.  The certificate of death lists 
the immediate cause of the veteran's death as ischemic 
cardiomyopathy, due to, or as a consequence of, renal 
failure.  During the veteran's lifetime, service connection 
was in effect for PTSD, rated 70 percent disabling at the 
time of his death.  In a November 2001 rating decision the RO 
denied service connection for chronic obstructive pulmonary 
disease (COPD).  Although limited exposure to asbestosis was 
conceded, the medical examiner found that the veteran's COPD 
was unlikely caused by asbestos exposure in service.  The 
veteran did not appeal this decision, and it became final.

The veteran's service medical records (SMRs) are completely 
negative for findings, complaints or diagnosis of any heart 
or heart-related disability including coronary artery 
disease, congestive heart failure, hypertension, renal 
problems, or diabetes.  A May 1946 physical examination notes 
that the veteran had a normal cardio-vascular system and 
heart, and was negative for urinalysis, including sugar.  
SMRs do reflect that the veteran was treated for knee pain 
while in service.  

A VA general medical examination dated in January 1984 notes 
that the veteran had essential hypertension and obesity.  
Private treatment records note congestive heart failure (CHF) 
and angina pectoris in July 1999, and hospital treatment for 
chest pain and myocardial infarction or unstable angina 
associated with severe dyspnea secondary to pneumonia and CHF 
in October 1999.

A February 2001 VA examination notes that the veteran had 
diagnoses of hypertension, diabetes, coronary artery disease, 
COPD, osteoarthritis, morbid obesity, psoriasis, 
ophthalmologic problems, and a history of abdominal aortic 
aneurysm.  

In November 2003 the veteran was hospitalized and given 
diagnoses of renal failure, heart disease, heart failure, 
diabetes, and abdominal pain. 

February 2004 hospital treatment records note an assessment 
of angina, and in April 2004 the veteran was hospitalized 
with pneumonia.  Following hospitalization he was transferred 
to a nursing home.

The appellant has presented no medical evidence that the 
veteran's PTSD was the principal or a contributory cause of 
the veteran's death.

The veteran died more than 50 years after service and he did 
not develop heart or renal problems until many years after 
service.  The veteran's SMRs are silent for any diagnosis of 
ischemic cardiomyopathy or renal failure during military 
service.  There is no evidence that the veteran had any 
disease or disability during service or that became manifest 
within the presumptive period that could be related to the 
causes of his death.  There is no evidence of a continuity of 
symptoms from any injury or disease in service that are 
related to the veteran's cause of death.  

Although the appellant has argued that the symptom's of the 
veteran's service connected PTSD are related to his death, 
lay persons are not competent to provide evidence regarding 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's lay assertions have been considered, however 
they do not outweigh the medical evidence of record, which 
does not show any relationship between the veteran's cause of 
death and PTSD or any disease or disability incurred in 
service. 

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the veteran's death, the veteran had a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

As noted above the veteran did not have a totally disabling 
disability at any time, and therefore the provisions of 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


